Opinion issued April 16, 2013.




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas

                            NOS. 01-13-00002-CR
                                 01-13-00003-CR
                                 01-13-00004-CR
                                 01-13-00005-CR
                                  ____________

                     JONTHON RAY PRICE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 10th District Court
                          Galveston County, Texas
   Trial Court Cause Nos. 11CR2499, 11CR2500, 11CR2501 and 11CR2661

                         MEMORANDUM OPINION

      Appellant, Jonthon Ray Price, pleaded guilty without an agreed punishment

recommendation to three charges of aggravated robbery and one charge of

aggravated kidnapping. See TEX. PENAL CODE ANN. §§ 29.03, 20.04 (Vernon 2011).

After preparation of a pretrial sentence investigation, the trial court assessed
punishment at 18 years’ confinement, 8 years’ confinement, 6 years’ confinement,

and 8 years’ confinement, to run concurrently. Appellant filed timely notices of

appeal.

         Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeals are without merit and is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).

         Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel discusses the

evidence adduced at the trial, supplies us with references to the record, and

provides us with citation to legal authorities. Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

Mitchell v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no

pet.).

         Here, counsel’s brief reflects that he delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file

a response. See id. at 408. Appellant has not filed a pro se response.

                                          2
      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeals are frivolous. See Anders, 386 U.S. at 744, 87 S. Ct.

at 1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (explaining

that frivolity is determined by considering whether there are “arguable grounds”

for review); Bledsoe, 178 S.W.3d at 826-27 (emphasizing that reviewing court—

and not counsel—determines, after full examination of proceedings, whether the

appeal is wholly frivolous); Mitchell, 193 S.W.3d at 155. An appellant may

challenge a holding that there are no arguable grounds for appeal by filing a

petition for discretionary review in the Court of Criminal Appeals. See Bledsoe,

178 S.W.3d 827 & n.6.

      We affirm the judgments of the trial court and grant counsel’s motion to

withdraw. 1   Attorney, Cedrick L. Muhammad, must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
      2005).
                                           3
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4